It appears that since the entry of the order appealed from the petitioner has been retired as an employee of the New York City Transit Authority by virtue of the adoption of a resolution by the board of estimate of the City of New York, effective as of June 1, 1955. Order unanimously modified so as to provide that the New York City Transit Authority be directed to pay to the petitioner, Maurice O’Connor, his full pay as a conductor in defendant’s employment from August 26, 1954, to May 31, 1955, less any sick leave with pay and vacation with pay granted by the defendant to the petitioner during such period, and less any other compensation earned by the petitioner from any other occupation during such period and, as so modified, the order is affirmed. Settle order on notice. Concur — Peek, P. J., Bastow, Rabin and Frank, JJ.